DETAILED ACTION
	The present application is being examined under the pre-AIA  first to invent provisions. 
Applicants’ Amendment
1)	Acknowledgment is made of Applicants’ after-final amendment filed 08/16/21 in response to the Office Action mailed 04/14/21. The amendment is non-compliant under 37 CFR 1.121 in that the previously ‘withdrawn’ claims have incorrect status identifiers.
Status of Claims
2)	Claims 55-72 are pending.   
		Claims 55-57, 60-62, 64 and 68-71 are under examination. 
Prior Citation of Title 35 Sections
3)	The text of those sections of Title 35 U.S. Code not included in this action can be found in a prior Office Action.  					
Prior Citation of References
4)	The references cited or used as prior art in support of one or more rejections in the instant Office Action and not included on an attached form PTO-892 or form PTO-1449 have been previously cited and made of record.
Claim Rejections Withdrawn and New Ground(s) of Rejection
5)	The rejection of claim 55-57, 60, 64 and 68-71 made in paragraph 16 of the Office Action mailed 08/12/20 and maintained in paragraph 6 of the Office Action mailed 04/14/21 under 35 U.S.C § 103(a) as being unpatentable over Jones et al. (US 20080293607 A1, of record) in view of Sinderen et al. (Mol. Microbiol. 15: 213-223, 1995, of record) is withdrawn. Applicants’ arguments have been fully considered and are persuasive. However, upon further consideration, a new ground(s) of rejection is made as set forth below.
6)	The rejection of claim 61 made in paragraph 17 of the Office Action mailed 08/12/20 and maintained in paragraph 7 of the Office Action mailed 04/14/21 under 35 U.S.C § 103(a) as being unpatentable over Jones et al. (US 20080293607 A1, of record) as modified Sinderen et al. (Mol. Microbiol. 15: 213-223, 1995, of record) as applied to claims 60 and 55 and further in view of Rasmussen (US 20100075376 filed 12/15/2006, of record) is withdrawn. Applicants’ arguments have been fully considered and are persuasive. However, upon further consideration, a new ground(s) of rejection is made as set forth below.
7)	The rejection of claim 62 made in paragraph 18 of the Office Action mailed 08/12/20 and maintained in paragraph 8 of the Office Action mailed 04/14/21 under 35 U.S.C § 103(a) as being unpatentable over Jones et al. (US 20080293607 A1, of record) as modified Sinderen et al. (Mol. Microbiol. 15: 213-223, 1995, of record) and Rasmussen (US 20100075376 filed 12/15/2006, of record) as applied to claim 61 and further in view of Yan et al. (Appl. Environ. Microbiol. 69: 3719-3727, 2003, of record) is withdrawn. Applicants’ arguments have been fully considered and are persuasive. However, upon further consideration, a new ground(s) of rejection is made as set forth below.
Rejection(s) under 35 U.S.C § 102
8)	The following is a quotation of the appropriate paragraphs of 35 U.S.C § 102 that form the basis for the rejections under this section made in this Office action:
	A person shall be entitled to a patent unless --
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
	
9)	Claims 55, 56, 64 and 69-71 are rejected under 35 U.S.C § 102(b) as being anticipated by US patent 3,098,015 as evidenced by Nemoto et al. (Chemotherapy 49: 121-125, 2003, of record) (Nemoto et al., 2003).
	The transitional limitation 'comprising' represents open-ended claim language and therefore, does not exclude additional, unrecited elements. See MPEP 2111.03 [R-l].  See Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) ('comprising' leaves 'the claim open for the inclusion of unspecified ingredients even in major amounts').  
	US patent 3,098,015 taught a sterile-filtered solution (i.e., formulation) comprising 200 Christensen units (i.e., biofilm modulating dose) of streptodornase per cc, the streptokinase enzyme, and Tween 20 surfactant or an anionic surfactant. See the first sentence under Example 1 and the last full paragraph in columns 3 and 2. Said streptodornase is a bacterial deoxyribonuclease of beta-hemolytic streptococci, i.e., Gram-positive bacteria. See the first sentence of the first full paragraph of column 1. US patent 3,098,015 taught a water-containing solution comprising a mixture of concentrates of streptodornase and streptokinase enzymes and surface active agents (i.e., surfactants) such as anionic surface active agents. See at least claims 1 and 11. That the prior art streptodornase is an anti-biofilm deoxyrobonuclease is inherent from the teachings of US patent 3,098,015 in light of what was well known in the art at the time of the instant invention. For example, Nemoto et al. (2003) demonstrated that streptodornase is a deoxyrobonuclease or DNase having intrinsic biofilm-removing functions. See at least abstract; the last sentence of page 121; and the last three sentences of page 124. The prior art solution qualifies as a cleaning solution.  The prior art product meets the structural In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). 
 	Claims 55, 56, 64 and 69-71 are anticipated by US patent 3,098,015 as evidenced by Nemoto et al. (2003).
10)	Claims 55, 56, 64 and 69-71 are rejected under 35 U.S.C § 102(b) as being anticipated by Pushkaraj et al. (US 4,749,511 A, of record) as evidenced by Nemoto et al. (Chemotherapy 49: 121-125, 2003, of record) (Nemoto et al., 2003). 
	The transitional limitation 'comprising' represents open-ended claim language and therefore, does not exclude additional, unrecited elements. See MPEP 2111.03 [R-l].  See Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) ('comprising' leaves 'the claim open for the inclusion of unspecified ingredients even in major amounts').  
Pushkaraj et al. taught a cleaning composition (i.e., formulation) comprising streptokinase and streptodornase enzymes at a concentration of 0.1 to 20 microgram per ml (i.e., biofilm modulating dose) and an enzyme such as endoproteinase lys-C. See claims 9, 10 and 1. The composition further comprised detergents such as anionic surfactants. See fourth full paragraph under the section ‘B. General Description’. That the prior art streptodornase is an anti-biofilm deoxyrobonuclease is inherent from the teachings of Pushkaraj et al. in light of what was well known in the art at the time of the instant invention. For example, Nemoto et al. (2003) demonstrated that streptodornase is a deoxyrobonuclease or DNase having intrinsic biofilm-removing functions. See at least abstract; the last sentence of page 121; and the last three sentences of page 124. The prior art solution qualifies as a cleaning solution.  The prior art product meets the structural elements of the instantly claimed product and therefore anticipates instant claims. The preamble claim limitations ‘for disrupting or preventing a biofilm formation’ merely represent the intended use of the claimed product. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and wherein the body of the claim does not depend on the preamble for completeness In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). 
	Claims 55, 56, 64 and 69-71 are anticipated by Pushkaraj et al. as evidenced by Nemoto et al. (2003).
Rejection(s) under 35 U.S.C § 103(a)
11)	The following is a quotation of pre-AIA  35 35 U.S.C § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

		The factual inquiries set forth in Graham v. John Deere Co., 148 USPQ 459, that are applied for establishing a background for determining obviousness under 35 U.S.C § 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or unobviousness.  
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C § 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicants are advised of the obligation under 36 C.F.R 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C § 103(c) and potential pre-AIA  35 U.S.C § 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C § 102(a).  
12)	Claims 57, 60 and 61 are rejected under 35 U.S.C § 103(a) as being unpatentable over US patent 3,098,015 or Pushkaraj et al. (US 4,749,511 A, of record) as evidenced by Nemoto et al. (Chemotherapy 49: 121-125, 2003, of record) (Nemoto et al., 2003) as applied to claims 55 and 56 above and further in view of Rasmussen (US 20100075376 filed 12/15/2006, of record).  
	The teachings of US patent 3,098,015 or Pushkaraj et al. as evidenced by Nemoto et al. (2003) are set forth supra which are silent on the presence of a deoxyribonuclease from the genus Bacillus or from Bacillus licheniformis. 
NucB DNase enzyme from Bacillus licheniformis and the NucB DNase enzyme from Bacillus subtilis which allowed efficient degradation of DNA were known in the art at the time of the invention. For instance, Rasmussen taught having more than one recombinantly isolated NucB DNase enzyme from Bacillus licheniformis and NucB DNase enzyme from Bacillus subtilis in a liquid composition or medium. See ‘Summary of the Invention’; Examples 4-6; and section 0175. Rasmussen’s NucB DNase allowed very efficient degradation of DNA.  See sections [0009] to [0011].  
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to add Rasmussen’s Bacillus NucB DNase enzymes to US patent 3,098,015’s mixture solution or to Pushkaraj’s cleaning formulation to produce the instant invention. One of ordinary skill in the art would have been motivated to produce the instant invention for the expected benefit of conferring additional DNA-degrading properties to the US patent 3,098,015’s mixture. As set forth in KSR Int'l Co. v. Teleflex Inc., 27 S. Ct. 1727, 1741-42, 82 USPQ2d 1385, 1397 (2007), ‘[i]n determining whether the subject matter of a patent claim is obvious, neither the particular motivation nor the avowed purpose of the patentee controls. What matters is the objective reach of the claim. If the claim extends to what is obvious, it is invalid under § 103’; see also In re Beattie, 974 F.2d 1309, 1312, 24 USPQ2d 1040, 1042 (Fed. Cir. 1992) ([T]he law does not require that the references be combined for the reasons contemplated by the inventor). Furthermore, it is generally obvious to combine two compositions, each of which is taught by the prior art to be useful for the same purpose, i.e., degradation of DNA, in order to form a third composition to be used for the very same purpose. In re Kerkhoven, 205 USPQ 1069 (CCPA 1980). The idea for combining said compositions flows logically from their having been individually taught in the prior art. In re Crockett, 126 USPQ 186, 188 (CCPA 1960). Accordingly, to establish obviousness in such fact situations it is not necessary that the motivation come explicitly from the reference itself. The natural presumption that two individually known agents beneficial in degradation of DNA would, when combined, provide a third composition also useful for degradation of DNA flows logically from each having been individually taught in the prior art. 
	Claims 57, 60 and 61 are prima facie obvious over the prior art of record.
13)	Claim 68 is rejected under 35 U.S.C § 103(a) as being unpatentable over US patent 3,098,015 or Pushkaraj et al. (US 4,749,511 A, of record) as evidenced by Nemoto et al. (Chemotherapy 49: 121-125, 2003, of record) (Nemoto et al., 2003) as applied to claim 55 above and further in view of Jones et al. (US 20080293607 A1, of record) and Esposito et al. (J. Cosmet. Sci., 54: 239-250, 2003, of record).
et al. as evidenced by Nemoto et al. (2003) are set forth supra which are silent on the presence of one or more parahydroxy benzoic acid esters (paraben) in the disclosed product. 
	However, having a PARABEN such as methyl-PARABEN or propyl PARABEN with a microbial deoxyribonuclease in a biofilm hydrolyzing cleaning composition was routine and conventional in the art at the time of the invention. For instance, Jones et al. taught having PARABEN such as methyl-PARABEN or propyl PARABEN in a biofilm hydrolyzing cleaning composition for hydrolyzing biofilms wherein the composition comprised effective amounts of a microbial deoxyribonuclease, one or more enzymes such as amylase, protease, lipase etc, an antimicrobial agent in a solution (i.e., water-containing), an anionic, cationic, non-ionic or amphoteric surfactant or a mixture of these surfactants. See abstract; claims 44 and 45; and sections [0018], [0391], [0392], [0233], [0245] to [0247], [0395] and [0396].
	Additionally, the parabens were recognized in the art as the most widely used antibacterial preservative molecules that are active, not only against molds and yeasts, but also against bacteria.  For example, Esposito et al. taught that among the preservatives used in the art, parabens are the most widely used molecules that are active not only against molds and yeasts, but also against bacteria. Esposito et al. taught other advantages of parabens by teaching that: (a) parabens exhibit antimicrobial activity over a wide pH range of between 4 and 8; (b) the activity of the parabens increases with the increasing chain length of the alkyl moiety and could be potentiated by the use of combinations of parabens since an additive effect occurs; and (c) parabens are nonmutagenic, nonteratogenic, and noncarcinogenic. See page 240.  
	Given the routine and conventional use of a PARABEN such as methyl-PARABEN or propyl PARABEN with a microbial deoxyribonuclease in a biofilm hydrolyzing cleaning composition as taught by Jones et al. and given the art-known fact that antibacterial parabens are the most widely used antibacterial preservatives in the art as taught by Esposito et al., it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use Esposito’s antibacterial paraben in US patent 3,098,015’s streptodornase-containing mixture solution or formulation or to Pushkaraj’s cleaning formulation to produce the instant invention. Given the multiple advantageous properties of parabens as taught by Esposito et al., one of ordinary skill in the art would have been motivated to produce the instant invention for the expected benefit of conferring further advantageous antimicrobial properties to US patent 3,098,015’s streptodornase-containing mixture solution or Pushkaraj’s cleaning formulation.
Claim 68 is prima facie obvious over the prior art of record.
Conclusion
14)	No claims are allowed. Claim 62 is objected to for being dependent from rejected claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim.
Correspondence
15)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted to the Office’s Central Rightfax number 571-273-8300 via the PTO Fax Center, which receives transmissions 24 hours a day and 7 days a week. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
16)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835. 
17)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000. 


/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        


September, 2021